Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “subsequent to the measuring of the amount of the cached data, issuing a synchronization command to flush the cached data by synchronizing the portion of the state of the virtual machine with the storage device; measuring an amount of time to flush the cached data; determining whether an estimated time period to synchronize with the storage device is below a threshold time period in view of one or more of the amount of the cached data prior to flushing the cached data, the amount of time to flush the cached data, or an amount of new cached data subsequent to the flushing of the cached data; responsive to determining that the estimated time period to synchronize is below the threshold time period”.
More specifically the prior art does teach “A method comprising: receiving a request to migrate a virtual machine from a source host to a destination host; mapping, by the source host, a memory of the virtual machine to a storage device accessible over a network by the source host and by the destination host; caching, by the source host, a portion of a state of the virtual machine to generate cached data; measuring an amount of the cached data; subsequent to the measuring of the amount of the cached data, issuing a synchronization command to flush the cached data by synchronizing the portion of the state of the virtual machine with the storage device; measuring an amount of time to flush the cached data; determining whether an estimated time period to synchronize with the storage device is below a threshold time period in view of one or more of the amount of the cached data prior to flushing the cached data, the amount of time to flush the cached data, or an amount of new cached data subsequent to the flushing of the cached data; responsive to determining that the estimated time period to synchronize is below the threshold time period, stopping the virtual machine on the source host; and starting the virtual machine on the destination host” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199